Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
 	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 	Claim(s) 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s):
21. A computer-implemented method for using a transaction to collect
additional transaction information, the method comprising:
 	receiving, by a processor, transaction information indicating that a transaction of
one or more products and/or services has been made by a user from a merchant;
 	when the transaction information is received, scanning, by the processor, one or
more user accounts of the user to identify a transaction price of the transaction and
information of the one or more products and/or services in the one or more user
accounts;
 	tracking, by the processor, prices for the one or more products and/or services
based on the identified information; and
 	based on the tracked prices, automatically generating and submitting, by the
processor, a price adjustment claim for the one or more products and/or services when
a price lower than the transaction price for the one or more products and/or services is
found by the processor.
The underlined portion of the claim represents certain methods of organizing human activity, fundamental economic principles or practices of mitigating risk because the user is mitigating the risk of overpaying for a product or service.

This judicial exception is not integrated into a practical application because the claims include a processor which implies adding the words "apply it" or the like. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element is merely a processor as noted above.
Claim 31 adds a system and associated elements to the claim but otherwise is essentially the same as claim 21 and is similarly rejected. 
Claim 40 recites:
40. A computer-implemented method for using a transaction to collect additional transaction information, the method comprising:
receiving, by a processor, a stream of transaction information including a list of
transactions made by a user for one or more products and/or services from a payment method associated with the user;
when a new transaction of one or more products and/or services made by the
user is received in the stream of transaction information, scanning, by the processor, one or more user accounts of the user to identify a transaction price for the new transaction and/or identify transaction prices for other transactions made by the user within the one or more user accounts;
tracking, by the processor, prices for the one or more products and/or services
based on the identified information; and
based on the tracked prices, automatically generating and submitting, by the
processor, a price adjustment claim for the one or more products and/or services when a price lower than the transaction price for the one or more products and/or services is found by the processor.
	Claim 40 is similarly rejected as the abstract idea is merely applied by a computer.
	The dependent claims either narrow the abstract idea or add additional computer elements for adding the words “apply it” (claims 30 and 39).
	As a whole and in combination the claims merely add the words “apply it” to the abstract idea.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 25, 35 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 25, 35 and 40 recite a new transaction of a stream of transactions. 
The examiner fails to understand how a stream of transactions associated with a user may be received but not all of the received stream of transactions are new. 
The specification does not clarify the limitation and one of ordinary skill would not find it obvious that a stream of user transactions would include old and new transactions.

Claim Rejections - 35 USC § 103
 The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 32, 24, 26, 30, 31, 34, 36 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poole (US 20180189786 A1) and further in view of Edwards (US 10650358 B1).

Poole discloses:
21.  A computer-implemented method for using a transaction to collect additional transaction information, the method comprising: 
receiving, by a processor, transaction information indicating that a transaction of one or more products and/or services has been made by a user from a merchant ([0024] As depicted in FIG. 1, system 100 may include client device 120, which may be any device capable of communicating via, for example, Bluetooth™ technology, NFC technology, WiFi Direct technology, and/or the like and execute various functions to transmit and receive account data (e.g., card number, account type, account balance, account limits, budget data, recent transactions, and/or the like); 
to identify a transaction price of the transaction and information of the one or more products and/or services in the one or more user accounts ([0008] A price monitoring server may utilize a web crawler as an item level price tracker to facilitate price matching by searching for a price change of an item identified on a user's transaction receipt through the electronic data extraction. [0037] The specific extracted transaction information may also include specific details of the individual transaction items.); 
tracking, by the processor, prices for the one or more products and/or services based on the identified information ([0008] A price monitoring server may utilize a web crawler as an item level price tracker to facilitate price matching by searching for a price change of an item identified on a user's transaction receipt through the electronic data extraction.); and 
based on the tracked prices, automatically generating and submitting, by the processor, a price adjustment claim for the one or more products and/or services when a price lower than the transaction price for the one or more products and/or services is found by the processor ([0008] If the price monitoring server identifies that the price of a previously purchased transaction item has changed, a price adjustment server may automatically generate and transmit a notification to the user indicating the price change. The price adjustment server may also automatically generate and transmit an email to the customer service department of the merchant from which the transaction item was purchased, requesting a price adjustment that is credited back to the payment instrument used in making the transaction.).  
Edwards discloses:
when the transaction information is received, scanning, by the processor, one or more user accounts of the user.
(Col. 5, ll 6-20) In some implementations, the document management platform may obtain the electronic receipt based on detecting a change to a transaction history of an account of the user. For example, the document management platform may monitor a transaction history associated with an account of the user (e.g., an online banking account), and may, upon identifying a change to the transaction history (e.g., the transaction made by the user may have been added to the transaction history), use the secure access delegation service to obtain a set of e-mails that include the electronic receipt. In this case, the document management platform may search the set of e-mails for the electronic receipt using values identified in the transaction history of the account of the user, such as a product cost, a product name, a merchant name, and/or the like.
Poole may be combined with Edwards in order to utilize identification of electronic receipts to facilitate a price matching service.

 24. The computer-implemented method of claim 21, further comprising: 
receiving, by the processor, a stream of transaction information, the stream including a list of transactions associated with the user ([0024] As depicted in FIG. 1, system 100 may include client device 120, which may be any device capable of communicating via, for example, Bluetooth™ technology, NFC technology, WiFi Direct technology, and/or the like and execute various functions to transmit and receive account data (e.g., card number, account type, account balance, account limits, budget data, recent transactions, and/or the like), wherein the transaction information is contained in the list of transactions associated with the user ([0037] Client device 120 may transmit the electronic image of the captured picture to data extraction processor 140 via network 110. Content from the paper document may be extracted by the data extraction processor 140, which may include an OCR device that may convert images of text into characters. Specifically, data extraction processor 140 may enhance extract transaction receipt data from a paper receipt, which may include identifying store keeping unit (SKU) level inventory information. The specific extracted transaction information may also include specific details of the individual transaction items. [0015] The disclosure is not intended to be limited to paper receipts, image capture systems, data extraction processors, and client devices only. For example, many other electronic devices may utilize a system to generate a notification of a price change for a transaction and facilitate an associated price adjustment based on not only the electronic image capture of other paper documents but also the capture of electronic documents and online interfaces for the transaction.).  

Poole does not disclose, however, Edwards discloses:
26. The computer-implemented method of claim 21, wherein the scanning the one or more user accounts of the user to identify, within the one or more user accounts, the one or more transaction prices for the one or more transactions of the one or more products and/or services made by the user includes scanning the one or more user accounts only when the transaction information is received. 
 (Col. 5, ll 6-20) In some implementations, the document management platform may obtain the electronic receipt based on detecting a change to a transaction history of an account of the user. For example, the document management platform may monitor a transaction history associated with an account of the user (e.g., an online banking account), and may, upon identifying a change to the transaction history (e.g., the transaction made by the user may have been added to the transaction history), use the secure access delegation service to obtain a set of e-mails that include the electronic receipt. In this case, the document management platform may search the set of e-mails for the electronic receipt using values identified in the transaction history of the account of the user, such as a product cost, a product name, a merchant name, and/or the like.
Poole may be combined with Edwards in order to utilize identification of electronic receipts to facilitate a price matching service.

30. The computer-implemented method of claim 21, wherein the receiving, by the processor, the transaction information includes receiving, by the processor, the transaction information from at least one of a transaction vehicle, an application, or an online transaction, associated with the merchant ([0025] Client device 120 may include for example, an input/output device 122, a client application 124, and an image capture system 126. Input/output device 122 may include, for example, a Bluetooth™ device or chipset with a Bluetooth™ transceiver, a chip, and an antenna. The transceiver may transmit and receive information via the antenna and an interface. The chip may include a microprocessor that stores and processes information specific to a dynamic transaction device and provides device control functionality. Device control functionality may include connection creation, frequency-hopping sequence selection and timing, power control, security control, polling, packet processing, and the like. The device control functionality and other Bluetooth™-related functionality may be supported using a Bluetooth™ API provided by the platform associated with the client device 120 (e.g., The Android™ platform, the iOS™ platform). Using a Bluetooth™ API, an application stored on a client device 120 (e.g., a banking application, a financial account application, price matching application etc.)).  

31. A computer system for using a transaction to collect additional transaction information, comprising: 
a memory having processor-readable instructions stored therein (Account provider system 150, client device 120, and/or data extraction processor 140 may include data storage, including for example, random access memory (RAM) and read only memory (ROM), which may be configured to access and store data and information and computer program instructions. Data storage may also include storage media or other suitable type of memory (e.g., such as, for example, RAM, ROM, programmable read-only memory (PROM), erasable programmable read-only memory (EPROM), electrically erasable programmable read-only memory (EEPROM), magnetic disks, optical disks, floppy disks, hard disks, removable cartridges, flash drives, any type of tangible and non-transitory storage medium)); and 
at least one processor configured to access the memory and execute the processor-readable instructions, which when executed by the processor configures the processor to perform a plurality of functions ([0025] Client device 120 may include for example, an input/output device 122, a client application 124, and an image capture system 126. Input/output device 122 may include, for example, a Bluetooth™ device or chipset with a Bluetooth™ transceiver, a chip, and an antenna. The transceiver may transmit and receive information via the antenna and an interface. The chip may include a microprocessor that stores and processes information specific to a dynamic transaction device and provides device control functionality.), including functions for: 
receiving transaction information ([0024] As depicted in FIG. 1, system 100 may include client device 120, which may be any device capable of communicating via, for example, Bluetooth™ technology, NFC technology, WiFi Direct technology, and/or the like and execute various functions to transmit and receive account data (e.g., card number, account type, account balance, account limits, budget data, recent transactions, and/or the like) indicating that a transaction of one or more products and/or services has been made by a user from a merchant (Abstract: the price monitoring server automatically generates a notification to the user indicating the price change and an email to the customer service department of the merchant from which the transaction item was purchased); 
to identify one or more transaction prices for one or more transactions of one or more products and/or services made by the user ([0008] A price monitoring server may utilize a web crawler as an item level price tracker to facilitate price matching by searching for a price change of an item identified on a user's transaction receipt through the electronic data extraction. [0037] The specific extracted transaction information may also include specific details of the individual transaction items.);; 
tracking prices for the one or more products and/or services based on the identified information ([0008] A price monitoring server may utilize a web crawler as an item level price tracker to facilitate price matching by searching for a price change of an item identified on a user's transaction receipt through the electronic data extraction.); and 
based on the tracked prices, automatically generating and submitting a price adjustment claim for the one or more products and/or services when a price lower than the transaction price for the one or more products and/or services is found by the processor ([0008] If the price monitoring server identifies that the price of a previously purchased transaction item has changed, a price adjustment server may automatically generate and transmit a notification to the user indicating the price change. The price adjustment server may also automatically generate and transmit an email to the customer service department of the merchant from which the transaction item was purchased, requesting a price adjustment that is credited back to the payment instrument used in making the transaction.)..  
Edwards discloses:
when the transaction information is received, scanning, by the processor, one or more user accounts of the user.
(Col. 5, ll 6-20) In some implementations, the document management platform may obtain the electronic receipt based on detecting a change to a transaction history of an account of the user. For example, the document management platform may monitor a transaction history associated with an account of the user (e.g., an online banking account), and may, upon identifying a change to the transaction history (e.g., the transaction made by the user may have been added to the transaction history), use the secure access delegation service to obtain a set of e-mails that include the electronic receipt. In this case, the document management platform may search the set of e-mails for the electronic receipt using values identified in the transaction history of the account of the user, such as a product cost, a product name, a merchant name, and/or the like.
Poole may be combined with Edwards in order to utilize identification of electronic receipts to facilitate a price matching service.

34. The computer system of claim 31, further comprising: 
receiving a stream of transaction information, the stream including a list of transactions associated with the user, wherein the transaction information is contained in the list of transactions associated with the user ([0024] As depicted in FIG. 1, system 100 may include client device 120, which may be any device capable of communicating via, for example, Bluetooth™ technology, NFC technology, WiFi Direct technology, and/or the like and execute various functions to transmit and receive account data (e.g., card number, account type, account balance, account limits, budget data, recent transactions, and/or the like), wherein the transaction information is contained in the list of transactions associated with the user ([0037] Client device 120 may transmit the electronic image of the captured picture to data extraction processor 140 via network 110. Content from the paper document may be extracted by the data extraction processor 140, which may include an OCR device that may convert images of text into characters. Specifically, data extraction processor 140 may enhance extract transaction receipt data from a paper receipt, which may include identifying store keeping unit (SKU) level inventory information. The specific extracted transaction information may also include specific details of the individual transaction items. [0015] The disclosure is not intended to be limited to paper receipts, image capture systems, data extraction processors, and client devices only. For example, many other electronic devices may utilize a system to generate a notification of a price change for a transaction and facilitate an associated price adjustment based on not only the electronic image capture of other paper documents but also the capture of electronic documents and online interfaces for the transaction.).  

Claim 36 is similar and is similarly rejected.

39. The computer system of claim 31, wherein the receiving the transaction information includes receiving the transaction information from at least one of a transaction vehicle, an application, or an online transaction associated with the merchant ([0025] Client device 120 may include for example, an input/output device 122, a client application 124, and an image capture system 126. Input/output device 122 may include, for example, a Bluetooth™ device or chipset with a Bluetooth™ transceiver, a chip, and an antenna. The transceiver may transmit and receive information via the antenna and an interface. The chip may include a microprocessor that stores and processes information specific to a dynamic transaction device and provides device control functionality. Device control functionality may include connection creation, frequency-hopping sequence selection and timing, power control, security control, polling, packet processing, and the like. The device control functionality and other Bluetooth™-related functionality may be supported using a Bluetooth™ API provided by the platform associated with the client device 120 (e.g., The Android™ platform, the iOS™ platform). Using a Bluetooth™ API, an application stored on a client device 120 (e.g., a banking application, a financial account application, price matching application etc.)).  

Claim(s) 22, 23, 32 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over and further in view of Poole and Edwards as applied to claim 21 and further in view of Reed (US 20090248557 A1).

Poole does not disclose, however, Reed discloses:
22.  The computer-implemented method of claim 21, wherein the transaction information includes information from a payment method associated with the user (Claim 4. The method of claim 3 wherein the electronic receipt includes one or more of the following: item(s) purchased, date of purchase, time of purchase, dollar amount, payment method, vendor name, vendor classification).

Reed is combined with Poole in order to specify the purchase data extracted from the receipt as would have been obvious to one of ordinary skill.

Poole does not disclose, however, Reed discloses:
23.  The computer-implemented method of claim 22, wherein the payment method includes at least one of a credit card, a debit card, a banking account, a prepaid card, or an online payment service associated with the user ([0015] Payment for transactions can be made at point of sale, by mail order or secure internet payment. Payment methods include cash, check, debit card, credit card and stored value card.).  
Reed is combined with Poole in order to specify the payment method data extracted from the receipt as would have been obvious to one of ordinary skill.

Claims 32 and 33 are similarly rejected.

Claim(s) 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poole and Edwards as applied to claim 21 and further in view of Lenea (US 20180218465 A1).

Poole does not disclose however, Leana discloses:
27. The computer-implemented method of claim 21, further comprising: 
when the transaction information is received, scanning, by the processor, the one or more user accounts of the user (See Edwards per claim 21) to identify transaction prices for other transactions from the merchant within the one or more user accounts ([0044] Locating purchase information in an email account, specifically, may be performed by searching for emails sent from email addresses known to be associated with specific service providers, retailers, banks, credit unions, brokerages, vendors, credit card companies, online payment services, or other companies which relay user purchase information (“sellers”), using one or more search functions, either native to the email application or externally implemented. For example, an email with the address <auto-confirm@amazon.com>might be used to identify emails from Amazon™. ).  
Lenea is combined with Poole in order to further refine searches as would be obvious to one of ordinary skill.

28. The computer-implemented method of claim 21, further comprising: when the transaction information is received, scanning, by the processor, the one or more user accounts of the user (See Edwards per claim 21) to identify transaction prices for other transactions from any merchant within the user accounts.  
([0044] Locating purchase information in an email account, specifically, may be performed by searching for emails sent from email addresses known to be associated with specific service providers, retailers, banks, credit unions, brokerages, vendors, credit card companies, online payment services, or other companies which relay user purchase information (“sellers”), using one or more search functions, either native to the email application or externally implemented. For example, an email with the address <auto-confirm@amazon.com>might be used to identify emails from Amazon™. ).  
Lenea is combined with Poole in order to further refine searches as would be obvious to one of ordinary skill.

Claim(s) 29 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poole and Edwards as applied to claim 21 and further in view of Tian (CN 105843964 A).

Poole does not disclose however, Tian discloses:
29. The computer-implemented method of claim 21, wherein the scanning, by the processor, the one or more user accounts (Edwards per claim 21) of the user to identify the transaction price for the transaction within one or more the user accounts includes scanning from a current time to a time of a previous scan (Claim 8. The search device according to claim 7, wherein said inquiry unit is further used for starting from the last time the searched email, continuing to orderly query containing the keyword in accordance with a generation time of the email in the email, number of email until the query reaches the predetermined query threshold.).  
Tian is combined with Poole in order to limit searches to relevant data as would be obvious to one of ordinary skill.

Claim 38 is similar and is similarly rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E RANKINS whose telephone number is (571)270-3465.  The examiner can normally be reached on 9-530 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/WILLIAM E RANKINS/           Primary Examiner, Art Unit 3694